Name: Council Regulation (EU) NoÃ 642/2012 of 16Ã July 2012 amending Regulation (EC) NoÃ 147/2003 concerning certain restrictive measures in respect of Somalia
 Type: Regulation
 Subject Matter: coal and mining industries;  international affairs;  international security;  international trade;  Africa
 Date Published: nan

 17.7.2012 EN Official Journal of the European Union L 187/8 COUNCIL REGULATION (EU) No 642/2012 of 16 July 2012 amending Regulation (EC) No 147/2003 concerning certain restrictive measures in respect of Somalia THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215(1) thereof, Having regard to Council Decision 2010/231/CFSP of 26 April 2010 concerning restrictive measures against Somalia (1), Having regard to the joint proposal from the High Representative of the Union for Foreign Affairs and Security Policy and the European Commission, Whereas: (1) Regulation (EC) No 147/2003 (2) imposes a general ban on the provision of technical advice, assistance, training, financing and financial assistance related to military activities to any person, entity or body in Somalia. (2) On 22 February 2012, the United Nations Security Council adopted UNSCR 2036 (2012), by which it calls, in paragraph 22, for all UN Member States to take the necessary measures to prevent the direct or indirect import of charcoal from Somalia. (3) On 16 July 2012, the Council adopted Decision 2012/388/CFSP (3), which amends Decision 2010/231/CFSP so as to provide for the prohibition of the direct or indirect import of charcoal from Somalia into the Union. (4) This measure falls within the scope of the Treaty and regulatory action at the level of the Union is therefore necessary in order to implement it, in particular with a view to ensuring its uniform application by economic operators in all Member States. (5) Regulation (EC) No 147/2003 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 147/2003 is hereby amended as follows: (1) The following Article is inserted: Article 3b 1. It shall be prohibited: (a) to import charcoal into the Union if it: (i) originates in Somalia; or (ii) has been exported from Somalia; (b) to purchase charcoal which is located in or which originated in Somalia; (c) to transport charcoal if it originates in Somalia, or is being exported from Somalia to any other country; (d) to provide, directly or indirectly, financing or financial assistance, as well as insurance and re-insurance related to the import, transport or purchase of charcoal from Somalia referred to in points (a), (b) and (c); and (e) to participate knowingly and intentionally, in activities whose object or effect is, directly or indirectly, to circumvent the prohibition in points (a), (b), (c) and (d). 2. For the purposes of this Article, charcoal means the products listed in Annex II. 3. The prohibitions in paragraph 1 shall not apply to the purchase or transport of charcoal which had been exported from Somalia prior to 22 February 2012.. (2) In Article 2a, Article 6a and Article 7a(1), references to the Annex are replaced by references to Annex I. (3) The Annex shall be renamed Annex I and shall be replaced by the text of Annex I to this Regulation. (4) The text set out in Annex II to this Regulation is added as Annex II. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 July 2012. For the Council The President S. ALETRARIS (1) OJ L 105, 27.4.2010, p. 17. (2) OJ L 24, 29.1.2003, p. 2. (3) See page 38 of this Official Journal. ANNEX I ANNEX I Websites for information on the competent authorities and address for notifications to the European Commission BELGIUM http://www.diplomatie.be/eusanctions BULGARIA http://www.mfa.bg/en/pages/view/5519 CZECH REPUBLIC http://www.mfcr.cz/mezinarodnisankce DENMARK http://um.dk/da/politik-og-diplomati/retsorden/sanktioner/ GERMANY http://www.bmwi.de/BMWi/Navigation/Aussenwirtschaft/Aussenwirtschaftsrecht/embargos.html ESTONIA http://www.vm.ee/est/kat_622/ IRELAND http://www.dfa.ie/home/index.aspx?id=28519 GREECE http://www1.mfa.gr/en/foreign-policy/global-issues/international-sanctions.html SPAIN http://www.maec.es/es/MenuPpal/Asuntos/Sanciones%20Internacionales/Paginas/Sanciones_%20Internacionales.aspx FRANCE http://www.diplomatie.gouv.fr/autorites-sanctions/ ITALY http://www.esteri.it/MAE/IT/Politica_Europea/Deroghe.htm CYPRUS http://www.mfa.gov.cy/sanctions LATVIA http://www.mfa.gov.lv/en/security/4539 LITHUANIA http://www.urm.lt/sanctions LUXEMBOURG http://www.mae.lu/sanctions HUNGARY http://www.kulugyminiszterium.hu/kum/hu/bal/Kulpolitikank/nemzetkozi_szankciok/ MALTA http://www.doi.gov.mt/EN/bodies/boards/sanctions_monitoring.asp NETHERLANDS http://www.rijksoverheid.nl/onderwerpen/internationale-vrede-en-veiligheid/sancties AUSTRIA http://www.bmeia.gv.at/view.php3?f_id=12750&LNG=en&version= POLAND http://www.msz.gov.pl PORTUGAL http://www.min-nestrangeiros.pt ROMANIA http://www.mae.ro/node/1548 SLOVENIA http://www.mzz.gov.si/si/zunanja_politika_in_mednarodno_pravo/zunanja_politika/mednarodna_varnost/omejevalni_ukrepi/ SLOVAKIA http://www.foreign.gov.sk FINLAND http://formin.finland.fi/kvyhteistyo/pakotteet SWEDEN http://www.ud.se/sanktioner UNITED KINGDOM www.fco.gov.uk/competentauthorities Address for notifications to the European Commission: European Commission Service for Foreign Policy Instruments (FPI) Office EEAS 02/309 B-1049 Bruxelles/Brussel (Belgium) E-mail: relex-sanctions@ec.europa.eu. ANNEX II ANNEX II Products included within the meaning of the word charcoal HS Code Description 4402 Wood charcoal (including shell or nut charcoal), whether or not agglomerated.